ntDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 7, 10, and 12 (the chart) are difficult to read; the text is blurry. It is suggested, if possible, to clarify the blurry text in the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: no clarification is provided for the difference between the terms “MMSE score” and “MMS score” (at least in [0039] and [0041]). It appears they are intended to represent the same and appropriate correction is required for consistency.

Claim Objections
Claims 1 and 17 objected to because of the following informalities: the claim inconsistently refers to “test patient” and “patient.” These are interpreted to be the same, but the same term should be used for consistency. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 45-48, 52-53, 57, 59, 63, 65, 67-69, 73, and 81 of U.S. Patent No. 11337631. Although the claims at issue are not identical, they are not patentably distinct from each other because while the reference is more specific than the instant application in that it specifically utilizes a type of electric sensor (magnetoencephalography, abbreviated as MEG), the instant application may be applied in order to achieve the same concept. In other words, the system of the reference is capable of the same actions as the system of the instant application, yet the instant application may utilize other types of electric sensors besides MEG sensors. 
In both Claims 1 and 17 of the instant application and Claim 45 of the reference, a method and computer system comprises accessing a set of epochs of electrical data of responses of a brain of a test patient to a plurality of auditory stimulus events; identifying different types of peaks in the set of epochs, the different types of peaks including at least a first type of peaks; selecting a subset of epochs that are identified as having the first type of peaks; determining a plurality of parameter values by analyzing individual epochs of the electrical data, at least first parameter values determined based on epochs captured by an electrical sensor (specifically a MEG sensor in the reference) that is located ipsilateral to where the auditory stimulus events occurred on the patient; at least second parameter values determined based on epochs captured by an additional electrical sensor that is located contralateral to where the auditory stimulus events occurred on the patient; and at least the first parameter values or the second parameter values determined from the subset of epochs that are identified as having the first type of peaks; inputting the parameter values into a model that is trained based on the parameters; and providing a determination as to whether the test patient is cognitively impaired based on the plurality of parameter values.
In regards to the dependent claims (2-16 and 18-20), it would have been obvious to one of ordinary skill in the art at the time of the applicant’s filing to substitute the electrical sensor of the instant application with the MEG sensor of the reference because the references teaches that a MEG sensor is a type of electrical sensor, as in [0044] (“a Magnetoencephalography ("MEG") system 48 to detect electrical activity in the human brain, in the form of the magnetic fields generated by the electrical activity”) and [0078] (“In these heat maps, white refers to a neutral (close to baseline) […] electrical field as measured by one of the SQUID sensors 32, while red arbitrarily refers to a positive […] electrical field and blue arbitrarily refers to a negative […] electrical field.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793   

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793